 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppleton Discount,Inc., d/b/a Treasure Island FoodStore and Retail Store EmployeesUnion Local No.214, chartered by the RetailClerksInternational As-sociation,AFL-CIO. Cases 30-CA-2003 and 30-RC-1734August 9, 1973DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn February 12, 1973, Administrative Law JudgeWilliam J. Brown issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Contrary to the Administrative Law Judge and inagreement with Respondent's exception we find thatRespondent's store manager, Brandt, did not violateSection 8(a)(1) of the Act during the course of theemployee meetings of either May 31, 1972, or June 20,1972.1.The Administrative Law Judge found thatBrandt, at the meeting of May 31, threatened theemployees that they would lose the opportunity totake part in a new employee pension plan about to gointo effect' unless they rejected the Union. In reach-ing this conclusion, the Administrative Law Judgecredited the General Counsel's witnesses as to whatBrandt said at the meeting. However, the Administra-tive Law Judge failed to take into account other testi-mony of the General Counsel's witnesses includingthose witnesses relied on to find the violation. Fromthis other testimony, it is clear that the statementsregarding the pension plan were made during a ques-tion-and-answer period after Brandt had delivered hisprepared speech. It is also clear from the testimonythat Brandt was in effect telling the employees, notthat they could not have the pension plan unless theyrejected the Union, but, rather, that if the Union wonthe election, the matter of the pension plan would be'The General Counsel stated that he does not contend that the creationof the new pension plan is an unfairlabor practicea subject of bargaining, that the Union might insist onthe employees being covered by its own pension plan,and that the employees involved, like the meatcuttersin the store who were already under a collective-bar-gainingagreement,couldnothaveboth theEmployer's pension plan and the Union's pensionplan. Thus, employee Curtis, when asked on cross-examination whether they (the employees) "wouldhave to take what the Union had or that it would bebargained," testified, "[I] believe it was bargained." Inthese circumstances, we do not believe that the testi-mony of the General Counsel's witnesses carries theweight of establishing that Brandt's statements re-garding the pension plan constituted a threat to with-hold any such benefit unless the employees rejectedthe Union. Accordingly, we shall dismiss paragraph5(e) of the complaint.2.For the same reasons, we also find that the state-ments made during the question-and-answer periodafter the speech of June 20, 1972, do not constitute athreat to discharge part-time employees if the employ-ees selected the Union to represent them. Again, thetestimony of the General Counsel's witnesses showsthat Brandt, during the course of the discussion, andin reply to questions regarding the job security ofpart-time employees, conveyed to the employees hisopinion that the Union preferred more full-time em-ployees and fewer part-time employees. As the Ad-ministrativeLaw Judge found in response toObjection 4, the counterpart to that portion of thecomplaint relating to this issue, "the evidence indi-cates that the company representatives did no morethan present to employees their understanding that alabor organization would prefer full-time employ-ment for a smaller number of employees over a largepart-time complement." Accordingly, we shall dis-miss paragraph 5(f) of the complaint.3.While we agree that the evidence supports theAdministrative Law Judge's finding that Brandt un-lawfully interrogated employee Curtis, solicited himto sign a withdrawal petition from the Union, andurged him to assist in soliciting other employees tosign the petition, we do not agree with his finding thatsuch solicitation took place in mid-May 1972. WhileCurtis' testimony shows that he was convinced thatthe incident took place in mid-May, Curtis also testi-fied that employee Stenz was involved in the solicita-tion and that Brandt directed Curtis to assist Stenz insecuring more signatures the next day. At the sametime, the testimony of Stenz was that he prepared thepetition on or about April 20, 1972. Stenz also testifiedthat he was fired by Respondent for cashing severalbad checks through the store and that the last day heworked was either the last Wednesday in April (April26) or the first Wednesday in May (May 3). Thus, TREASURE ISLAND FOOD STORECurtis' placing of the incident in mid-May is not sup-ported by the record, and the evidence indicates thedate of the violation was on or about April 20, 1972.The Administrative Law Judge, in recommendingthat the election of June 22, 1972, be set aside, reliedon Respondent's conduct with regard to the threat todeny the employees the pension plan unless they re-jected the Union and the interrogation and solicita-tion of Curtis to withdraw from the Union and solicitother employees to do likewise. As we have found thatRespondent's statements with regard to the pensionplan (as well as those related to the alleged threat todischarge part-time employees) were not violative ofSection 8(a)(1) of the Act and that the interrogationof Curtis took place on or about April 20, 1972, thereare no outstanding violations of the Act subsequent toApril 28, 1972, the date the petition for an electionwas filed herein. Accordingly, the only violations orobjectionable conduct found, occurred prior to thefiling of the petition herein and outside the criticalperiod, and no basisexistsfor setting aside the elec-tion.2As we have found that certain conduct of the Re-spondent was not violative of the Act, we shall dismissthose allegations of the complaint related thereto andissue anappropriate Order, and, as we have foundthat there was no objectionable conduct occurringafter the filing of the petition for election herein, weshall certify the results of the election.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent, Ap-pleton Discount, Inc., d/b/a Treasure Island FoodStore, Appleton, Wisconsin, its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Coercivelyquestioningemployeesconcerningtheir activity on behalf of the Union.(b) Threatening employees with the loss of employ-ment benefitsin reprisal for activity on behalf of theUnion.(c) Soliciting employees to withdraw from theUnion andsolicitingemployees to induce other em-ployees to withdraw their support of the Union.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir rights under the National Labor Relations Act,as amended.2.Take the following affirmative action which ap-pears necessary and appropriate to effectuate the poli-cies of the Act:(a)Post at itsAppleton, Wisconsin, store copies of395the attached notice marked "Appendix." 3 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 30, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint herein bedismissed with respect to allegations therein of unfairlabor practices not herein specifically found to havebeen engaged in.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Retail Store EmployeesUnion LocalNo. 214,chartered by the Retail ClerksInternational Association,AFL-CIO,and that saidlabor organization is not the exclusive representativeof all the employees,in the unit herein involved, with-in the meaning of Section 9(a) of the National LaborRelations Act, as amended.2The Ideal Electric and Manufacturing Company,134 NLRB 12753 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the Decision of an Administrative LawJudge of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT coercively question employeesconcerning their activity on behalf of RetailStore Employees Union, Local No. 214, or anyother labor organization, or threaten them withloss of benefits because of such activity. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTurge employees to solicit employ-ing:ee defections from support of the above-namedor any other union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights under the National LaborRelations Act, as amended.All our employees are free to join or assist theabove-named Union or any other labor organizationof their choosing.APPLETON DISCOUNT, INC,D/B/A TREASURE ISLANDFOOD STORE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744 North Fourth Street, Milwaukee, Wisconsin 53203, Telephone 414-224-3870.DECISIONWILLIAM J.BROWN,Administrative Law Judge: This con-solidated proceeding under Sections 9 and 10 of the Nation-al Labor Relations Act, as amended, came on to be heardat Appleton, Wisconsin, on October 25, 1972,' before me.The original petition in the representation case was filed onApril 28 by the above-captioned labor organization, herein-after sometimes referred to as the "Union," and a stipula-tion for certification upon consent election was executedand approved on May 25. The election herein was conduct-ed on June 22 resulting in the defeat of the Petitioner labororganization. Objections, timely filed by the Petitioner andidentified as Objections 2 through 5, have been consolidatedwith the unfair labor practice hearing resulting from chargesfiled by the Union in Case 30-CA-2003 on June 28 and acomplaint issued on August 29. At the consolidated hearingthe parties appeared and participated as noted above withfull opportunity to present evidence and argument on theissues.Subsequent to the close of the hearing the GeneralCounsel and Respondent Employer, hereinafter sometimesreferred to as the "Company," filed briefs which have beenfully considered. On the entire record herein and on thebasis of my observation of thewitnesses, I make the follow-1Dates hereinafter,unless otherwise noted, relate to the calendar year1972FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe pleadings and evidence establish and I find that theCompany is a corporation organized and existing under andby virtue of the laws of the State of Nebraska and engagedin the operation of a retail food store at Appleton, Wiscon-sin.During the calendar year preceding issuance of thecomplaint herein, the Company received at its Appletonfood store goods valued in excess of $50,000 and shippeddirectly to said store from points outside the State of Wis-consin. In the same period the Company derived gross reve-nue in excess of $500,000 from its retail sales. I find, as theCompany concedes, that it is an employer engaged in com-merce within the purview of Sections 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theUnion is a labor organization within the purview of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ANDOBJECTIONS TO CONDUCT AFFECTINGRESULTS OF THE ELECTIONA. The Unfair Labor Practices1. Interrogation and threatsOrganizational efforts on behalf of the Union com-menced among company employees on or about April 12,1972, when employee Richard Mannebach, a stocker, tele-phoned Union Representative Dave Tesch from whomMannebach received a supply of union authorization cardswhich he distributed to fellow employees Accord, Schmidt,and others. A sufficient number of employees supported theUnion to warrant the holding of an election following astipulation for certification upon consent election on June22. The Union, defeated in the election, filed objections toconduct affecting results of the election. The Regional Di-rector, finding that material and substantialissues of factand credibility were raised, consolidatedthe issuesfor hear-ing asnoted above.The complaint alleges in paragraph 5(a), and the answerdenies, that Store Manager Brandt and Comanager Don-nermeyer at some date in late April interrogated employeesconcerning their union sympathies. The supervisory statusof Brandt and Donnermeyer is established by the pleadings.Employee Mannebach testified that on April 17, in the com-pany snack bar, Brandt asked him about reports he heardthat Mannebach was starting a union among company em-ployees.Mannebach testified that Brandt further admon-ished him with the reminder that he could lose theopportunity for promotion and payincreases.AlthoughBrandtdenied interrogatingMannebach, I creditMannebach's account and find that the allegations of thecomplaint in this regard are sustained by Mannebach's TREASURE ISLAND FOOD STORE397credited testimony. By such questioning and the utterancesof such threats, the Company engaged in unfair labor prac-tices as alleged in the complaint.Paragraph 5(b) of the complaint alleges, and the answerdenies, that in late April, Brandt and Donneymeyer threat-ened employees that there would be no wage increases orpromotionsfor employees who supported the Union. Man-nebach testified that on April 17, while at the store's snackbar with employees Accord and Donnemeyer, Brandt ques-tioned them as to their interest in the Union and stated thatthey could risk the loss of promotions and pay raises. Al-though Brandt denied making such a comment, I credit thetestimony of Mannebach and find that the allegations of thecomplaint in this regard are sustained by his credited testi-mony.It is alleged in paragraph 5(c) of the complaint, and de-nied in the Company's answer, that Brandt in mid-Mayinterrogated an employee respecting his union activities.Dean Curtis, a 3-year employee of the Company and thefourth man in the local management scheme, testified thatsometime in mid-1972 Brandt, in the office, asked him whyhe had signed a union card and thereafter tendered him forsignature of a letter addressed to the Union and containingother employee withdrawalsignatures.According to Curtis'account Brandt asked that he obtain additional signatures.I credit Curtis' account and find that Brandt by questioningCurtis and urging the circulation of union withdrawal peti-tion engaged in unfair labor practices within the scope ofSection 8(a)(1) of the Act, as alleged in paragraphs 5(c) and(d) of the complaint.Paragraph 5(e) of the complaint alleges an unfair laborpractice in the conduct of Brandt, at a May 31 store meet-ing, in promising employees a new savings and pension planif they votedagainst theUnion in the forthcoming June 22election. Employee Mannebach testified that at the May 27meeting at a motel, Brandt told the employee group that ifthe Union came into the store, employees would lose theopportunity of membership in the company pension plan.Employee Leisch testified that at the meeting Brandt in-formed employees that they would have the Pennco profit-sharing plan only if they rejected the Union in the forthcom-ing election. This testimony is corroborated by that ofemployee Curtis and that of Schmidt. I credit the accountsof the aforementioned witnesses as against contrary testi-mony adduced by the Company and find and conclude thatby such statements the Company engaged in the unfairlabor practices alleged in the complaint.It is alleged in paragraph 5(f) of the complaint that theCompany, through Robert Brandt, at a store meeting onJune 20, 1972, engaged in unfair labor practices by threaten-ing employees with discharge of part-time employees if em-ployees selected a union as their bargaining representative.Employee Ralph Leisch testified that at thestorewide meet-ing of June 20, Brandt told the employees, in reply to anemployee question, that if the Union came in, the storewould have to lay off part-time workers and/or cut theirhours because of the Union's preference for full-time em-ployees. I credit Leisch's testimony and find that the Com-pany engaged in unfair labor practices by Brandt'sannouncement of the Company's prediction of union actionin this regard.The complaint alleges in section 5(g) that the Companyengaged in unfair labor practices by the action of Brandt inlate June and early July in compelling employees to workon their own time, or off the clock in reprisal for theirparticipation in activities on behalf of the Union. The em-ployees in question, Curtis and Schmidt, testified that theywere ordered on earlier occasions, prior to the advent of theUnion to work off the clock, usually oncleanup assign-ments.Curtis testified that he had done so on many prioroccasions, and Schmidt conceded that he had worked offthe clock on three different occasions. The evidence fallsshort of preponderating in favor of the conclusion that anyorder to work or sufferance of such work on the occasionshere involved cannot be said to appear from the preponder-ance of the testimony to constitute an unfair labor practice.B. The Objections to ConductAffectingResults of theElectionThe Board has assigned to me the preparation and is-suanceof a report containing findings necessary to disposi-tion of the Union's Objections 2, 3, 4, and 5.2Objection 2: This objection alleges that on or about May27, Brandt at a voluntary meeting made promises of full-paid health and welfare benefits if the employees votedagainst representation by the Union. Employee RichardMannebach testified that at the May 27 meeting of employ-ees at a nearby motel, Brandt told the assembled employeesthat if the Union came in employees would lose thebenefitsof the plan and also face the possibility of losing their dis-count on store purchases. Employee Leisch testified that atthe May 27 meeting Brandt told employees that they couldhave the Pennco plan only if they rejected the Union in thepending election. Dean Curtis, the fourth man in the man-agement level, testified that in the course of the May 27meeting Curtis spoke of the availability of the new Penncoinsurance plan and said that it would be available only ifemployees rejected the Union. Donald Schmidt, a part-timeemployee, testified to the same effect. I credit the testimonyof these witnesses, particularly that of Curtis, and find thatObjection 2 has merit and warrants the setting aside of theresults of the election.Union Objection 3 to conduct affecting results of theelection is to the effect that in mid-May 1972, Brandt threat-ened union adherents among employees that they would notbe considered for promotions, questioned them regardingtheir union sympathies, and coercively solicitedreturn oftheir authorization cards. In view of the findings aboverespecting the conduct of Brandt, I find that Objection 3 hasmerit and warrants the setting aside of the results of theelection conducted herein. With respect of Objection 4, tothe effect that Brandt and Comanager Donnemeyer at aJune 20 meeting threatened discharge of the part-time em-ployees if the Union was voted in and promisedwage in-creasesif the Union were voted out, I conclude that thisobjection is lacking in merit inasmuch as the evidence indi-cates that the company representatives did no more than2 The Regional Director found Objection 1 to lack merit 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent to employees their understanding that a labor orga-nization would prefer full-time employment for a smallernumber of employees over a large part-time complement. Irecommend dismissal of Objection 4.Objection 5 constitutes no more than a compendious andconclusionary statement generally alleging interference andisdisposed of under the individual items herein discussed.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent Company set forth insection III, above, and there found to constitute unfair laborpractices, occurring in connection with the Company's busi-ness operations as set forth in section I, above, have a close,intimate, and substantial relation to trade traffic and com-merce among the several States and tend to lead to labordisputes burdening and obstructing such commerce and thefree flow thereof.V THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce it will be recommended that it be required tocease and desist therefrom, and from like or related unfairlabor practices. In view of the findings of employer conductaffecting the results of the election it will be recommendedthat the representation proceedings be severed and remand-ed to the Regional Director for the conduct of a new elec-tion as suchtimeas, in hisjudgment, the effects of employerinterference with the first election have been dissipated. Theposting of an appropriate notice should be required.On the basis of the foregoing findings of fact and uponthe entire record in this case I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir activity on behalf of self-organization under theUnion, by threatening employees with loss of wage increas-es in reprisal for support of the Union, by soliciting anemployee to solicit fellow employees to defect from supportof the Union, by promising employees improvements intheir savings and pension program in return for rejection ofthe Union, and by threatening loss of employment for part-time workers in the event the Union secured representationrights, the Company has engaged in unfair labor practicesdefined within the scope of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act.5.Union Objections 2 and 3 to conductaffecting resultsof the election herein have merit and warrant setting asidethe results of the election. Proceedings in the election caseshould be severed from those in the complaint case andremanded to the Regional Director for further proceedingsnot inconsistent with this Decision.[Recommended Order omitted from publication.]